Citation Nr: 1013801	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  07-14 835	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from December 1950 to 
September 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2006 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim was previously before the Board in April 
2008, at which time the Board denied the Veteran's attempt to 
reopen his service connection claim for PTSD on the basis 
that he failed to submit new and material evidence.  

The Veteran subsequently appealed this denial to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a January 16, 2009 order, requested explanation for the 
Veteran's failure to file a brief in support of his claim.  
On February 2, 2009, the Court was notified of the Veteran's 
death on January 23, 2009.  The Court subsequently issued a 
memorandum decision dated April 2, 2009 in which it vacated 
the Board's April 2008 decision and dismissed the Veteran's 
appeal for lack of jurisdiction.  Mandate was issued on July 
9, 2009.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
December 1950 to September 1952. 

2.  The Veteran died in January 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see, Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the Veteran's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.


		
S.S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


